NORTONI, J.
In this case the finding and judgment were for defendant and plaintiff prosecutes the appeal therefrom to this court.
Plaintiff prepared and filed its abstract of. the record in due time hut omitted to print and file a brief as the rules require. However, when the appeal came on for hearing on February 6, appellant appeared and requested that the court should take it as submitted on briefs and grant it ten days’ time within which to prepare and file its brief and argument. The appeal was thus taken under submission and ten days’ leave from February 6th granted to plaintiff to prepare and file its brief in aid thereof. That time expired on February 15th and no briefs were filed. Defendant at the same time was granted ten days’ time to file its brief after the filing of that for plaintiff. The time granted to defendant has also expired. No briefs have been filed by either party though the leave granted therefor has long since expired, and there is, therefore, no assignment of erro*rs on the record for review. The appeal should, therefore, he dismissed and it is so ordered.
Reynolds, P^ J., and Caulfield, J., concur.